          Case 1:20-cv-06555-MKV Document 25 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUIZHENG AN,

                       Plaintiff,                  Index No. 1:20-cv-06555-MKV

               v.
                                                   RULE 7.1 DISCLOSURE STATEMENT
 GTV MEDIA GROUP INC., A DELAWARE
 CORPORATION, SARACA MEDIA
 GROUP INC., A DELAWARE
 CORPORATION, WENGUI GUO,

                       Defendants.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant SARACA MEDIA

GROUP INC. hereby states that it has no parent corporation and that no publicly held corporation

owns 10% or more of its stock.


 Dated:   New York, NY                       Respectfully submitted,
          October 5, 2020
                                             WALDEN MACHT & HARAN LLP


                                       By:
                                             Jim Walden
                                             Jeffrey A. Udell
                                             One Battery Park Plaza, 34th Floor
                                             New York, NY 10004
                                             Tel: (201) 335-2030
                                             jwalden@wmhlaw.com

                                             Attorney for Defendants GTV Media Group Inc.
                                             and Saraca Media Group Inc.




                                               1
